Title: From James Madison to Congress, 25 May 1813
From: Madison, James
To: Congress


Washington May 25th. 1813
Fellow Citizens of the Senate, and of the House of Representatives.
At an early day after the close of the last Session of Congress, an offer was formally communicated from His Imperial Majesty, The Emperor of Russia, of his mediation, as the common friend of the United States and Great Britain, for the purpose of facilitating a peace between them. The high character of the Emperor Alexander, being a satisfactory pledge for the sincerity and impartiality of his offer, it was immediately accepted; and as a further proof of the disposition on the part of the United States, to meet their adversary in honorable experiments for terminating the War, it was determined to avoid intermediate delays, incident to the distance of the parties, by a definitive provision for the contemplated negociation. Three of our eminent Citizens were accordingly commissioned, with the requisite powers to conclude a Treaty of peace, with persons cloathed with like powers on the part of Great Britain. They are authorized also, to enter into such conventional regulations of the commerce between the two Countries, as may be mutually advantageous. The two Envoys who were in the United States at the time of their appointment, have proceded to join their Colleague, already at St. Petersburg.
The Envoys have received another commission, authorizing them to conclude with Russia, a Treaty of commerce, with a view to strengthen the amicable relations, and improve the beneficial intercourse, between the two Countries.
The issue of this friendly interposition of the Russian Emperor, and this pacific manifestation on the part of the United States, time only can decide. That the sentiments of Great Britain towards that Sovereign, will have produced an acceptance of his offered mediation, must be presumed. That no adequate motives exist, to prefer a continuance of war with the United States, to the terms on which they are willing to close it, is certain. The British Cabinet, also, must be sensible, that, with respect to the important question of impressment, on which the war so essentially turns, a search for, or seizure of British persons, or property, on board Neutral vessels on the high Seas, is not a belligerent right derived from the law of nations; and it is obvious that no visit, or search, or use of force, for any purpose, on board the Vessels of one independent power, on the high Seas, can, in war or peace, be sanctioned by the laws or authority of another power. It is equally obvious, that, for the purpose of preserving to each state, its seafaring members, by excluding them from the Vessels of the other, the mode heretofore proposed by the United States, and now enacted by them, as an Article of municipal policy, cannot for a moment be compared with the mode practised by Great Britain, without a conviction of its title to preference; inasmuch as the latter, leaves the discrimination between the mariners of the two nations, to officers exposed, by unavoidable bias, as well as by a defect of evidence, to a wrong decision; under circumstances precluding for the most part, the enforcement of controuling penalties; and where a wrong decision, besides the irreparable violation of the sacred rights of persons, might frustrate the plans and profits of entire voyages: Whereas the mode assumed by the United States, guards with studied fairness and efficacy, against errors in such cases; and avoids the effect of casual errors, on the safety of navigation, and the success of mercantile expeditions.
If the reasonableness of expectations, drawn from these considerations, could guaranty their fulfilment, a just peace would not be distant. But it becomes the wisdom of the national Legislature, to keep in mind the true policy, or rather the indespensable obligation, of adapting its measures to the supposition, that the only course to that happy event, is in the vigorous employment of the resources of war. And painful as the reflection is, this duty is particularly enforced, by the spirit and manner, in which the war continues to be waged by the Enemy; who, uninfluenced by the unvaried examples of humanity set them, are adding to the savage fury of it, on one Frontier, a system of plunder and conflagration, on the other, equally forbidden by respect for national character, and by the established rules of civilized warfare.
As an encouragement to persevering and invigorated exertions, to bring the contest to a happy result, I have the satisfaction of being able to appeal to the auspicious progress of our arms, both by land, and on the water.
In continuation of the brilliant atchievements of our infant navy, a signal triumph has been gained by Captain Lawrence and his companions in the Hornet sloop of war; which destroyed a British sloop of war, with a celerity so unexampled, and with a slaughter of the Enemy, so disproportionate to the loss in the Hornet, as to claim for the conquerers the highest praise, and the full recompence provided by Congress, in preceding cases. Our public ships of war in general, as well as the private armed vessels, have continued also their activity and success against the commerce of the Enemy; and by their vigilence and address, have greatly frustrated the efforts of the Hostile Squadrons distributed along our Coasts, to intercept them, in returning into port, and resuming their cruises.
The augmentation of our naval force, as authorized at the last Session of Congress, is in progress. On the Lakes our superiority is near at hand, where it is not already established.
The events of the Campaign, so far as they are known to us, furnish matter of congratualation, and shew that, under a wise organization and efficient direction, the Army is destined to a glory not less brilliant, than that which already encircles the navy. The attack and capture of York is, in that quarter, a presage of future and greater victories; while, on the western Frontier, the issue of the late seige of Fort Meigs, leaves us nothing to regret, but a single act of inconsiderate valor.
The provisions last made, for filling the ranks and enlarging the Staff of the Army, have had the best effects. It will be for the consideration of Congress, whether other provisions depending on their authority, may not still further improve the military establishment, and the means of defence.
The sudden death of the distinguished Citizen, who represented the United States in France, without any special arrangements by him for such a contingency, has left us without the expected sequel to his last communications: Nor has the French Government taken any measures for bringing the depending negociations to a conclusion, through its representative in the United States. This failure adds to delays, before so unreasonably spun out. A successor to our deceased minister has been appointed, and is ready to proceed on his mission. The course which he will pursue in fulfilling it, is that prescribed by a steady regard to the true interests of the United States, which equally avoids an abandonment of their just demands, and a connexion of their fortunes with the systems of other powers.
The receipts into the Treasury from the 1st. of october to the 31st day of March last, including the sums received on account of Treasury Notes, and of the loans authorized by the Acts of the last and the preceding Sessions of Congress, have amounted to fifteen Millions, four hundred and twelve thousand dollars. The expenditures during the same period amounted to Fifteen million, nine hundred and twenty thousand dollars, and left in the Treasury on the 1st of April, the sum of one million, Eight hundred and fifty seven thousand dollars. The loan of sixteen millions of dollars authorized by the act of the 8th. of February last, has been contracted for. Of that sum, more than a million of dollars had been paid into the Treasury, prior to the 1st of April, and formed a part of the receipts as above stated. The remainder of that loan amounting to near fifteen millions of dollars, with the sum of five millions of dollars authorized to be issued in Treasury notes, and the estimated receipts from the Customs, and the sales of public Lands amounting to nine millions three hundred thousand dollars, and making in the whole, twenty nine millions three hundred thousand dollars to be received during the last nine months of the present year, will be necessary to meet the expenditures already authorized, and the engagements contracted in relation to the public debt. These engagements amount during that period to ten millions five hundred thousand dollars, which with near one million for the Civil, miscellaneous and diplomatic expences, both foreign and domestic, and Seventeen millions eight hundred thousand dollars for the military and naval expenditures, including the ships of war building, and to be built, will leave a sum in the Treasury at the end of the present year, equal to that on the first of April last. A part of this sum may be considered as a resource for defraying any extraordinary expences already authorized by law beyond the sums above estimated; and a farther resource for any emergency, may be found in the sum of one million of dollars, the loan of which to the United States, has been authorized by the state of Pennsylvania; but which has not yet been brought into effect.
This view of our finances, whilst it shews that due provision has been made for the expences of the Current year, shews at the same time, by the limited amount of the actual revenue, and the dependence on loans, the necessity of providing more adequately for the future supplies of the Treasury. This can be best done, by a well dijested system of internal revenue, in aid of existing sources; which will have the affect, both of abridging the amount of necessary loans, and on that account, as well as by placing the public credit on a more satisfactory basis, of improving the terms on which loans may be obtained. The loan of Sixteen millions, was not contracted for at a less interest than about seven and a half percent; and although other causes may have had an agency, it cannot be doubted, that with the advantage of a more extended, and less precarious revenue, a lower rate of interest might have sufficed. A longer post-ponement, of this advantage, could not fail to have a still greater influence on future loans.
In recommending to the National Legislature, this resort to additional Taxes, I feel great satisfaction in the assurance; that our Constituents, who have already displayed so much zeal and firmness in the cause of their Country, will cheerfully give every other proof of their patriotism which it calls for. Happily, no people, with local and transitory exceptions, never to be wholly avoided, are more able than the people of the United States to spare for the public wants, a portion of their private means; whether regard be had to the ordinary profits of industry, or the ordinary price of subsistance, in our Country, compared with those, in any other. And in no case could stronger reasons be felt, for yielding the requisite contributions. By rendering the public resources certain, and commensurate to the public exigences, the constituted authorities will be able to prosecute the war, the more rapidly, to its proper issue; every hostile hope founded on a calculated failure of our resources, will be cut off; and by adding to the evidence of bravery and skill, in combats on the ocean and the land, an alacrity in supplying the treasure necessary to give them their fullest effect; and thus demonstrating to the world, the public energy, which our political institutions combine with the personal liberty distinguishing them, by the best security will be provided against future enterprizes on the rights or the peace of the nation.
The contest in which the United States are engaged, appeals for its support, to every motive that can animate an uncorrupted and enlightened people; to the love of Country; to the pride of liberty; to an emulation of the glorious Founders of their Independence, by a successful vindication of its violated attributes; to the gratitude and sympathy which demand security from the most degrading wrongs, of a class of Citizens, who have proved themselves so worthy the protection of their Country, by their heroic Zeal in its defence; and finally, to the sacred obligation of transmitting, intire, to future generations, that precious patrimony of national rights and independence, which is held in trust by the present, from the goodness of Divine Providence.
Being aware of the inconveniences to which a protracted Session at this Season, would be liable, I limit the present communication to objects of primary importance. In special messages which may ensue, regard will be had to the same consideration.
James Madison
